Citation Nr: 0702297	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  95-01 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a liver disorder.  

2.  Entitlement to service connection for a urological 
disorder.  

3.  Entitlement to service connection for an ocular disorder.  

4.  Entitlement to service connection for basal cell 
carcinoma.  

5.  Entitlement to service connection for sexual dysfunction.  

6.  Entitlement to service connection for dysphagia.  

7.  Entitlement to service connection for residuals of a head 
injury.  

8.  Entitlement to service connection for a right hip 
disorder.  

9.  Entitlement to service connection for a right leg 
disorder.  

10.  Entitlement to service connection for a left shoulder 
disorder.  

11.  Entitlement to service connection for a left arm 
disorder.  

12.  Entitlement to service connection for a mental disorder 
or anxiety.  

13.  Entitlement to service connection for residuals of a 
right index finger injury.  

14.  Entitlement to service connection for bronchitis.  

15.  Entitlement to service connection for sinusitis.  

16.  Entitlement to service connection for varicose veins.  

17.  Entitlement to service connection for residuals of a 
back injury.  

18.  Entitlement to service connection for fungus of the 
ears.  

19.  Entitlement to service connection for a bilateral wrist 
disorder.  

20.  Entitlement to service connection for a bilateral ankle 
disorder.  

21.  Entitlement to service connection for a right shoulder 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1942 to January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In December 2004 this case was remanded in order to afford 
the veteran an opportunity to testify at a hearing before the 
Board.  

In November 2005, the veteran and his son-in-law, accompanied 
by the veteran's representative, testified at a hearing 
before the undersigned Veteran's Law Judge.  A transcript of 
these proceedings has been associated with the veteran's 
claims file.

In March 2006, the Board remanded this case for further 
development and adjudication.  This having been completed, 
the matter is again before the Board.


FINDINGS OF FACT

1.  The medical evidence does not demonstrate that the 
veteran currently has basal cell carcinoma, sexual 
dysfunction, residuals of a head injury, residuals of a right 
index finger injury, or fungus of the ears.

2.  The evidence of record does not demonstrate that the 
veteran developed a liver disorder, a urological disorder, 
disorders of the eye, dysphagia, a right hip or leg disorder, 
a left shoulder or arm disorder, anxiety, bronchitis, 
sinusitis, varicose veins, residuals of a back injury, a 
bilateral wrist disorder, a bilateral ankle disorder, or a 
right shoulder disorder, during service or within one year 
after service.



CONCLUSIONS OF LAW

1.  Basal cell carcinoma, sexual dysfunction, residuals of a 
head injury, residuals of a right index finger injury, or 
fungus of the ears were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303 (2006).

2.  The veteran's various diagnosed conditions, to include 
cirrhosis of the liver; benign prostatic hypertrophy; various 
eye conditions, to include cataracts, meibomian dysfunction, 
probable amblyopia, asteroid hyalosis, and dry macular 
degeneration; constitutional esophageal dysmotility disorder; 
trochanteric bursitis of the right hip and leg; bilateral 
shoulder and left arm disorders, to include supraspinatus 
tendonitis, subacromial bursitis, acromiclavicular arthritis, 
and biccipital tendonitis; mild anxiety; chronic obstructive 
pulmonary disease; allergic rhinitis, with recurrent, 
transient bacterial sinusitis; asymptomatic varicose veins of 
both legs and feet; chronic intermittent mechanical low back 
pain with age related degenerative arthropathy; dequervains 
tendonitis of the bilateral wrists; and remote sprains of the 
ankles, were not incurred in or aggravated by active military 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in July 2001, June 2002, March 2005, 
and March 2006, the RO notified the veteran of the evidence 
needed to substantiate his claims for service connection and 
offered to assist him in obtaining any relevant evidence.  
These letters gave notice of what evidence the veteran needed 
to submit and what evidence VA would try to obtain.  The 
veteran was also invited to send additional evidence.  In 
addition, the RO has advised the veteran of the basic law and 
regulations governing the claims, the cumulative information 
and evidence previously provided to VA (or obtained by VA on 
the veteran's behalf), and provided the basis for the 
decisions regarding the claims.  The veteran and his 
representative were provided with adequate notice of the 
evidence, which was not of record, that was necessary to 
substantiate the veteran's claims, and also of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

In addition, where the claims involve basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Despite the defective 
notice provided to the veteran on these latter two elements, 
however, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, supra.  In this regard, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claims, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service medical 
records, voluminous post-service private and VA treatment 
reports, a VA examination report, and statements submitted by 
the veteran and his representative in support of the claim.  
In addition, the Board notes that this matter has been 
previously remanded for additional development, to include 
affording the veteran an opportunity to be examined in 
connection with his claims.  The veteran also submitted a 
statement dated in April 2006 indicating that he has no 
additional evidence to submit.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

For certain chronic diseases, such as arthritis, cirrhosis of 
the liver, and certain types of cancer, a presumption of 
service connection arises if the disease is manifested to a 
degree of 10 percent within a year following discharge from 
service.  38 C.F.R. § 3.307, 3.309.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

A.  Entitlement to service connection for basal cell 
carcinoma, sexual dysfunction, residuals of a head injury, 
residuals of a right index finger injury, or 
fungus of the ears.

After a careful review of the medical evidence, the Board 
finds that the record does not support a showing that the 
veteran currently has basal cell carcinoma, sexual 
dysfunction, residuals of a head injury, residuals of a right 
index finger injury, or fungus of the ears.  

The medical evidence in this case consists of the veteran's 
service medical records, voluminous post service treatment 
records, and a VA examination.  

A review of the veteran's service records reveals that the 
veteran was treated for scabies in November 1942.  The 
service medical records do not show any complaints of or 
treatment for any sexual dysfunction, injury to the head, an 
injury from a plane crash in service, an injury to the right 
index finger, or fungus of the ears while in the service.  
The veteran's discharge examination dated in January 1946 
indicates that the veteran was normal in all respects.  

A review of the veteran's post-service medical records 
indicates that the veteran was seen in April 1946 for 
epidermatophytosis of the feet and hands.  Records from the 
veteran's dermatologist show a diagnosis of basal cell 
carcinoma in the early 1990s.  This cancer was removed in 
1993.  The veteran was also noted to have several seborrheic 
keratoses and actinic keratosis during the 1990s.  The 
veteran's physician indicated that these conditions were 
induced by chronic sun exposure.  Regarding a right index 
finger injury, a treatment note from the veteran's physician 
after service indicated that the veteran was diagnosed with a 
chip fracture to the right index finger.  The veteran 
indicated that he injured this finger in 1945 playing 
baseball.  

In order to determine whether the veteran has any of the 
foregoing conditions and, if so, whether such conditions are 
related to his military service, the veteran was afforded a 
VA examination in April 2006.  The examiner indicated that he 
reviewed the veteran's claims file, which was noted to be 
voluminous.   The veteran's medical history was noted and the 
veteran was examined in connection with each complaint.  

Regarding basal cell carcinoma, the examiner noted removal of 
this cancer in 1993.  The examiner also indicated that the 
veteran had several seborrheic keratoses and actinic 
keratosis during the 1990s.  The examiner agreed with the 
assessment of the veteran's physician that these conditions 
were induced by chronic sun exposure.  The examiner indicated 
that the veteran was found to have a fixed, persistent 
delusion about poison gas exposure of 50 years ago being the 
cause of these solar induced skin lesions, with the veteran's 
private dermatologist attempting, without success, to inform 
the veteran otherwise.  The veteran's basal cell carcinoma 
was found to have been removed and resolved.  No current 
condition was found upon examination.  

Regarding sexual dysfunction, the examiner stated that the 
veteran did not describe erectile dysfunction, but rather an 
idiosyncratic, bothersome, unpredictable orgasmic type 
sensation and abnormal muscle spasm that has occurred 
intermittently over the years.  The examiner found no disease 
process or disability associated with the veteran's symptoms. 

Regarding residuals of a head injury in service,  the veteran 
reported bumping his head in an in-service fall.  The 
examiner found no evidence of any residual disability from 
any such fall.  The examiner also indicated that there was no 
residual neurological deficit that would be considered a 
residual of remote head injury.  

Regarding the veteran's right index finger, the examiner 
noted that the veteran described an injury to this finger in 
service.  The examiner indicated that the veteran probably 
described a fracture in the finger.  Upon examination, 
however, the examiner stated that he could discern no 
abnormality, deformity, or loss of function in the affected 
finger.  

And finally, regarding a complaint of fungus of the ears, the 
examiner noted that the veteran reported a long history of 
itching and scaling of the ear canals.  The veteran was 
indicated to have been treated for dermatomycosis of both the 
auditory canal and the skin behind the ear.  At the time of 
the examination, however, the examiner indicated that the ear 
canals were clear and free of any scales, fungus or any other 
abnormality.  The veteran was not diagnosed with any 
condition related to fungus in the ears.  

In light of the foregoing, the Board must deny the veteran's 
claims.  The medical evidence in this case does not indicate 
that the veteran currently has the foregoing conditions.  And 
without a current diagnosis, a claim for entitlement to 
service connection for this condition cannot be sustained.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
this regard, the Board also notes that the veteran, as a lay 
person, is not competent on his own to establish a medical 
diagnosis or show a medical etiology as such matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1) (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions; see also Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

Because the medical evidence is against a showing that the 
veteran currently has these conditions, there is no basis 
upon which to establish service connection.

B.  Entitlement to service connection for a liver disorder, a 
urological disorder, disorders of the eye, dysphagia, a right 
hip or leg disorder, a left shoulder or arm disorder, 
anxiety, bronchitis, sinusitis, varicose veins, residuals of 
a back injury, a bilateral wrist disorder, a bilateral ankle 
disorder, or a right shoulder disorder.

In this case, the veteran has been diagnosed as having 
alcohol induced cirrhosis of the liver; benign prostatic 
hypertrophy; various eye conditions, to include cataracts, 
meibomian dysfunction, probable amblyopia, asteroid hyalosis, 
and dry macular degeneration; constitutional esophageal 
dysmotility disorder; trochanteric bursitis of the right hip 
and leg; bilateral shoulder and left arm disorders, to 
include supraspinatus tendonitis, subacromial bursitis, 
acromiclavicular arthritis, and biccipital tendonitis; mild 
anxiety; chronic obstructive pulmonary disease, tobacco 
induced; allergic rhinitis, with recurrent, transient 
bacterial sinusitis; asymptomatic varicose veins of both legs 
and feet; chronic intermittent mechanical low back pain with 
age related degenerative arthropathy; dequervains tendonitis 
of the bilateral wrists; and remote sprains of the ankles, 
with minimal residuals.

Although the Board has reviewed the lay and medical evidence 
in detail, the Board will focus its discussion on evidence 
that concerns whether the veteran's current disabilities are 
related to a disease or injury in service.  

In this case, a review of the veteran's service records does 
not reveal any complaints of or treatment for the 
aforementioned conditions in service.  There is also no 
indication that the veteran was treated for any of these 
conditions within one year of service.  The veteran's 
discharge examination dated in January 1946 indicates that 
the veteran was normal in all respects.  

In order to determine whether any of the foregoing conditions 
are related to his military service, the veteran was afforded 
a general VA examination in April 2006, a VA eye examination 
in April 2006, and a VA psychiatric examination in May 2006.  
Unless otherwise indicated, the results detailed below are 
from the April 2006 general VA examination.  In this regard, 
the Board notes that the April 2006 general examiner 
indicated that the veteran's claims file was reviewed in 
connection with the examination and report.  The veteran's 
medical history was noted and the veteran was examined in 
connection with each complaint.  

Regarding a liver condition, the veteran was noted to have 
alcohol induced hepatic cirrhosis, diagnosed in 1990, and 
verified by CT scan of the veteran's abdomen and aspiration 
of ascetic fluid.  The veteran has since quit drinking and 
his liver condition was stabilized.  With respect to nexus to 
service, the examiner stated that "the etiology of the 
cirrhosis is more likely than not significant alcohol abuse ... 
and there is no evidence to suggest this was caused by any 
environmental exposure such as mustard gas or radiation."  

Regarding a urological disorder, the examiner indicated that 
the veteran has been noted to have benign prostatic 
hypertrophy which has caused some minor bladder outlet 
obstructive symptoms, which were found to be mild.  The 
examiner indicated that the veteran has had multiple 
urological workups and that no other GU abnormality has been 
noted.  The examiner did not link this condition to service 
and also stated that there is no known relationship of the 
veteran's condition to mustard gas or radiation exposure.  

Regarding an eye condition, the veteran was afforded a 
separate VA eye examination in April 2006.  The examiner 
indicated that the veteran's claims file was reviewed in 
connection with the examination and report.  Upon 
examination, the veteran was diagnosed with various eye 
conditions, to include cataracts, meibomian dysfunction, 
probable amblyopia, asteroid hyalosis, and dry macular 
degeneration.  The examiner stated that "[n]one of the above 
current ocular problems can be contributed to exposure to 
mustard gas in the 1940s."  The examiner also indicated that 
symptoms related to mustard gas exposure would be rather 
temporary, lasting at the longest up to 28 days.

Regarding dysphagia, the April 2006 general VA examiner noted 
that the veteran described a tendency to choke on food when 
swallowing large solids dating back to military years and 
before.  The veteran's medical records indicate that the 
veteran was referred to workup for this with upper GI series 
and upper endoscopy.   The veteran was found to have 
dysmotility disorder of the esophagus, no obstruction.  The 
examiner then stated that dysmotility disorder causing 
dysphagia is a constitutional condition, and not likely 
related in etiology to any incident or illness in service, 
and specifically not to any presumed environmental exposure 
such as mustard gas or radiation.

Regarding a right hip or right leg disorder, the veteran 
indicated complaints of aching, and sometimes a stinging, 
burning pain in the right lateral hip moving down into the 
thigh.  The examiner found that current findings indicated 
trochanteric bursitis.  The examiner did not link this 
condition to service, stating that he could not find any 
documentation of any link to the in service injury, described 
by the veteran, to his current condition.  Any such link, he 
cautioned, would be only speculation.  

Regarding right and left shoulder disorders and a left arm 
disorder, the examiner found that the veteran had pain and 
decreased motion in both shoulders equally.  The examiner 
indicated that the veteran was being treated for bursitis, 
tendonitis, and acromioclavicular joint arthritis, which the 
examiner indicated were all consistent with aging.  The 
examiner also stated that he could find no documented 
specific link to the trauma that the veteran reported he 
sustained in service.  The examiner indicated that any link 
that he would draw to service would be speculation.

Regarding a mental disorder or anxiety, the veteran was 
afforded a separate VA psychiatric examination in May 2006.  
The examiner indicated that the veteran's claims file was 
reviewed in connection with the examination and report.  Upon 
examination, the veteran was diagnosed with no Axis I or Axis 
II disorders.  However, in his commentary, the examiner 
indicated that the veteran does have some mild anxiety.  
Regarding nexus to service, the examiner did not relate this 
condition with the veteran's military service.  Instead, the 
examiner stated that it was impossible to state whether this 
condition is due to events that happened while the veteran 
was active duty in World War II.  

Regarding bronchitis, the April 2006 general examiner noted 
that the veteran has smoked all his life, since age 18, and 
that he still smokes.  The examiner indicated that the 
veteran has been diagnosed with chronic obstructive pulmonary 
disease , relative to tobacco use.  The veteran was noted to 
have the barrel chest of emphysema, as well as chronic 
intermittent cough, wheezing, and dyspnea on minimal 
exertion.  In 2005, the veteran developed an infection with 
anaerobic bacterial organism that required hospitalization.  
The examiner indicated that the most likely cause of his 
chronic obstructive pulmonary disease was chronic tobacco 
use.  The examiner indicated that, while there is an 
association of bronchitis to mustard gas inhalation, this 
would most likely be an acute and transitory effect.  

Regarding sinusitis, the examiner indicated that the veteran 
has been noted to have longstanding allergic rhinitis, with 
recurrent episodes of acute bacterial sinusitis.  The 
examiner did not indicate that this was related to military 
service.  Rather, the examiner indicated that this could not 
be affirmed or denied, other than by speculation, as there 
are no records to document this.

Regarding varicose veins, the veteran was noted to have 
spider veins on both feet and prominent saphenous 
distribution varicosities of both legs, which are nontender 
and asymptomatic.  The examiner did not link this condition 
to service and indicated that it is unclear how long he has 
had this condition.

Regarding residuals of a back injury, the examiner stated 
that the veteran complained of longstanding intermittent 
mechanical low back pain.  The veteran stated that he injured 
his back in service.  The examiner, however, indicated that 
there are no records of an injury in service or from any 
period after discharge until the veteran was in his 70s.  By 
then, there was x-ray evidence of diffuse degenerative 
arthropathy of the diffuse spine.  The examiner did not link 
this condition to service.  

Regarding an injury to the veteran's wrists, the examiner 
indicated that the veteran currently suffers from dequervains 
tendonitis.  The veteran indicated that he injured  his 
wrists in service, but the examiner stated that he could find 
no documentation of such an injury.  The examiner did not 
otherwise link this condition to service.

And finally, regarding a bilateral ankle disorder, the 
examiner indicated that the veteran reported multiple ankle 
sprains in service.  The examiner stated that he could find 
nothing in the record to document this.  And the examiner did 
not otherwise link this condition to service.

Generally, regarding the question of nexus to service, the 
April 2006 general examiner stated that "as is discussed 
with each individual condition, there is no medical 
documentation in the records to confirm that any of the above 
named conditions are/were related to a specific incident or 
illness or injury incurred by the veteran in service during 
World War II.  For most of the conditions, there are 
recognizable etiologies, with onset later in life, many years 
remote from his military service.  Therefore, my opinion is 
that it is less likely than not these conditions are related 
to service."  This opinion was made applicable to all of the 
veteran's claimed conditions, except for the ocular and 
mental conditions, which were the subject of separate 
examinations.

Based on the foregoing, the Board finds that the evidence of 
record is against a finding that the foregoing conditions are 
related to service.  The veteran's service medical records 
are silent regarding complaints of or treatment for these 
conditions in service or within one year of service, and the 
VA examiners, that examined the veteran and his claims file 
in connection with the claims did not find a link between the 
veteran's current conditions and his active military service 
in World War II.  While the veteran may feel that his 
conditions are related to his service, the Board notes that, 
as a layperson, the veteran is not competent to establish a 
medical diagnosis or show a medical etiology; such matters 
require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

The medical evidence is against a finding linking the 
veteran's aforementioned conditions with his active duty 
service.  Accordingly, entitlement to service connection for 
these disabilities must therefore be denied.  


ORDER

1.  Entitlement to service connection for a liver disorder, 
to include cirrhosis of the liver, is denied.  

2.  Entitlement to service connection for a urological 
disorder, to include benign prostatic hypertrophy, is denied.  

3.  Entitlement to service connection for an ocular disorder, 
to include cataracts, meibomian dysfunction, probable 
amblyopia, asteroid hyalosis, and dry macular degeneration, 
is denied.  

4.  Entitlement to service connection for basal cell 
carcinoma is denied.  

5.  Entitlement to service connection for sexual dysfunction 
is denied.  

6.  Entitlement to service connection for dysphagia, to 
include constitutional esophageal dysmotility disorder, is 
denied.  

7.  Entitlement to service connection for residuals of a head 
injury is denied.  

8.  Entitlement to service connection for a right hip 
disorder, to include trochanteric bursitis, is denied.  

9.  Entitlement to service connection for a right leg 
disorder, to include trochanteric bursitis, is denied.  

10.  Entitlement to service connection for a left shoulder 
disorder, to include supraspinatus tendonitis, subacromial 
bursitis, acromiclavicular arthritis, and  biccipital 
tendonitis, is denied.  

11.  Entitlement to service connection for a left arm 
disorder, to include supraspinatus tendonitis, subacromial 
bursitis, acromiclavicular arthritis, and  biccipital 
tendonitis, is denied.  

12.  Entitlement to service connection for a mental disorder, 
to include anxiety, is denied.  

13.  Entitlement to service connection for residuals of a 
right index finger injury is denied.  

14.  Entitlement to service connection for bronchitis, 
chronic obstructive pulmonary disease, is denied.  

15.  Entitlement to service connection for a sinus condition, 
to include allergic rhinitis, with recurrent, transient 
bacterial sinusitis, is denied.  

16.  Entitlement to service connection for varicose veins is 
denied.  

17.  Entitlement to service connection for residuals of a 
back injury, to include degenerative arthropathy, is denied.  

18.  Entitlement to service connection for fungus of the ears 
is denied.  

19.  Entitlement to service connection for a bilateral wrist 
disorder, to include dequervains tendonitis, is denied.  

20.  Entitlement to service connection for a bilateral ankle 
disorder, to include residuals of remote sprains of the 
ankles, is denied.  

21.  Entitlement to service connection for a right shoulder 
disorder, to include supraspinatus tendonitis, subacromial 
bursitis, acromiclavicular arthritis, and  biccipital 
tendonitis, is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


